UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA
aye WAIVER OF RIGHT TO BE PRESENT AT,
CRIMINAL PROCEEDING
CASIMIR GRIFFIN
Supervisee. 11-CR-936 (RIS)
x

 

Check Proceeding that Applies

2X Arraignment

| have been notifled of the specifications of violation of the terms of supervised release that have been filed
against me and have discussed the specifications with my attorney, 1 understand that | have a right to
appear before a judge in a courtroom in the Southern District of New York to confirm that | have received
and reviewed the specifications; to have the specifications read aloud to me if | wish; and to enter a denial
or admission of violation before the judge. By signing this document, | wish to advise the court that |
willingly give up my right to appear in a courtroom in the Southern District of New York to be informed of
these specifications and to enter a denial or admission.

 

 

Signature of Defendant

Sfrfo1
Ca $ (4c (ser tbe
Print Name

Supervised Release Conference

ea right to appear before a judge in a courtroom in the Southern District of New
York at the time the conditions of my release on supervision or my remand to custody are discussed. | have

i i i i ights for the period of time In which
ussed these rights with my attorney and wish to give up these r
nce nthous® has been restricted on account of the COVID-19 pandemic. [| request that my

access to the court . . .
attorney and | be permitted to participate by telephone, or Ifitis reasonably available py videoconferencing,

in any conference with the court at which such conditions or my remand are discussed.

| understand that | hav

 

 

Date:
Signature of Defendant

A
Print Name

 

 
| hereby affirm that | am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. | affirm that pay client knowingly and voluntarily consents to the proceedings being held without my
client being physically preseng in Wa.

 

Date:
cfelu Sip ure de Defense pké

TT. F. =o

Print Name

 

Addendum for a defendant who requires services of an interpreter:

‘| used the services of an interpreter to discuss these issues with the defendant, The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

Date:
Signature of Defense Counsel

Accepted:
Signature of Judge
Hon. Richard J. Sullivan
United States Circuit Judge
Sitting by Designation

Date; 2

 

 
